DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 21-42 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 was filed before the mailing date of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant claim 21 is directed to a method for treating vascular calcification and claim 32 is drawn to a method for treating atherosclerosis with the combination of sodium thiosulfate pentahydrate and a platinum coordination complex.  The instant specification states that sodium thiosulfate can be administered in combination with other classes of compounds, including platinum coordination complexes, such as cisplatin, satraplatin, and carboplatin.  However, the specification does not teach that the compositions comprising platinum coordination complexes are suitable for treating vascular calcification and atherosclerosis.  The specification states that sodium thiosulfate pentahydrate is an effective treatment to prevent platinum-induced ototoxicity and nephrotoxicity that is associated with the use of platinum-containing chemotherapeutic agents.  Therefore, the specification does not provide support for the treatment of vascular calcification or atherosclerosis with compositions comprising sodium thiosulfate pentahydrate and a platinum coordination complex.  Rather, the specification teaches that sodium thiosulfate pentahydrate can be combined with platinum coordination complexes, and is also an effective treatment to prevent platinum-induced ototoxicity and nephrotoxicity that is associated with the use of platinum-containing chemotherapeutic agents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,496,973.  Although the claims at issue are not identical, they are not patentably distinct from each other because both US ‘973 and the instant claims are drawn to a method for treating vascular calcification or atherosclerosis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  US ‘973 further claims treating platinum-induced ototoxicity.  It would have been obvious to use the sodium thiosulfate pentahydrate of US ‘973 in combination with a platinum coordination complex in order to treat platinum-induced ototoxicity.

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,345,724.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for treating vascular calcification or atherosclerosis .

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 16-17 and 25-28 of U.S. Patent No. 9,579,345.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for treating vascular calcification or atherosclerosis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  US ‘345 further claims treating platinum-induced ototoxicity.  It would have been obvious to use the sodium thiosulfate pentahydrate of US ‘345 in combination with a platinum coordination complex in order to treat platinum-induced ototoxicity.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N. W. S./
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616